                Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 1 of 20




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA
__________________________________________
                                           )
UNITED STATES OF AMERICA,                 )  CIVIL ACTION NO. 20-2910
                                           )
                  Plaintiff,               ) SECTION:
                                           )
      v.                                   ) JUDGE:
                                           )
TAYLOR ENERGY COMPANY LLC,                )  MAGISTRATE JUDGE:
                                           )
                  Defendant.               )
                                           )

                                           COMPLAINT

        The United States of America, acting at the request of the United States Coast Guard,

files this Complaint and alleges as follows:

                                   NATURE OF THE ACTION

        1.       This civil action arises from an oil spill that began on or about September 16,

2004, when Hurricane Ivan passed through the Gulf of Mexico and an offshore oil production

platform approximately ten miles off the coast of Louisiana on the Outer Continental Shelf

collapsed and sank. The platform, related wells, and other equipment were owned and operated

by Defendant Taylor Energy Company LLC (“Defendant”) and located on a tract of land known

as Mississippi Canyon Block 20 or “MC-20” leased by Defendant from the U.S. Department of

the Interior.

        2.       Oil has continued to flow into the Gulf of Mexico from the related oil wells. Since

April 2019, the United States Coast Guard (“Coast Guard”) has been collecting and removing oil

using a containment system designed and installed after the Coast Guard partially federalized the

oil spill response action.

        3.       The United States seeks repayment from Defendant as a responsible party under

                                                      1
             Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 2 of 20




Sections 1002(a) and 1005 of the Oil Pollution Act (“OPA”), 33 U.S.C. §§ 2702(a) and 2705, of

over $43 million in removal costs and interest incurred by the Oil Spill Liability Trust Fund (the

“Fund”) in response to this incident or incidents. Defendant is a responsible party under OPA

Section 1001(32)(C), 33 U.S.C. § 2701(32)(C), as a lessee and/or permittee of the MC-20

Facility, an offshore facility.

        4.      The United States further seeks repayment pursuant to OPA Sections 1004(c)(3)

and 1005, 33 U.S.C. §§ 2704(c)(3) and 2705, from Defendant, as an owner or operator of an

Outer Continental Shelf facility of these same removal costs paid by the Fund and interest

accrued on such costs.

        5.      The United States seeks a declaratory judgment on liability for removal costs and

damages against Defendant, pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201(a), and

OPA Sections 1002(a), 1004(c)(3), 1005, and 1017(f)(2), 33 U.S.C. §§ 2702(a), 2704(c)(3),

2705, and 2717(f)(2), that is binding in this action and any subsequent action or actions against

Defendant, for all removal costs, damages, and interest in any subsequent action or actions.

        6.      The United States seeks civil penalties, under Section 311(b)(7) of the Clean

Water Act (“CWA”), 33 U.S.C. § 1321(b)(7), against Defendant of up to $48,192 per day of

violation or $1,928 per barrel of oil that has been discharged; or at least $192,768 or up to $5,783

per barrel of oil that has been discharged, to the extent that the discharge of oil was the result of

gross negligence or willful misconduct by Defendant.

        7.      The United States seeks a declaratory judgement, pursuant to the Declaratory

Judgment Act, 28 U.S.C. § 2201(a), and Section 311(f) of the Clean Water Act, 33 U.S.C. §

1321(f), for costs or expenses incurred by the United States in the restoration or replacement of

natural resources damaged or destroyed as a result of the discharge of oil or a hazardous



                                                      2
             Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 3 of 20




substance in violation of Section 311(b) of the CWA, 33 U.S.C. § 1321(b).

                               I.      JURISDICTION AND VENUE

       8.         This Court has jurisdiction over the subject matter of this action and over the

parties pursuant to 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1345 (United States as

plaintiff), 28 U.S.C. § 1355 (fine, penalty), 33 U.S.C. § 2717(b) (OPA) and 33 U.S.C.

§ 1321(b)(7)(E) (CWA).

       9.         Authority to bring this action is vested in the United States Department of Justice

by, inter alia, 28 U.S.C. §§ 516 and 519.

       10.        Venue in this District is proper pursuant to Section 1017(b) of OPA, 33 U.S.C.

§ 2717(b); Section 311(b)(7)(E) of the CWA, 33 U.S.C. § 1321(b)(7)(E); and 28 U.S.C.

§§ 1391and 1395, because it is the judicial district in which Defendant is located.

                                     II.     THE DEFENDANT

       11.        Defendant Taylor Energy Company LLC is a Louisiana limited liability company

with its principal place of business in New Orleans, Louisiana.

                  III.    STATUTORY AND REGULATORY BACKGROUND

        A. Responsible Party Liability for Removal Costs and Damages under the OPA

       12.        OPA Section 1002(a), 33 U.S.C. § 2702(a), provides that “each responsible party

for . . . a facility from which oil is discharged, or which poses the substantial threat of a

discharge of oil, into or upon the navigable waters or adjoining shorelines . . . is liable for the

removal costs and damages specified in subsection (b) [33 U.S.C. § 2702(b)] that result from

such incident.”

       13.        “Facility” means “any structure, group of structures, equipment, or device (other

than a vessel) which is used for one or more of the following purposes: exploring for, drilling


                                                       3
               Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 4 of 20




for, producing, storing, handling, transferring, processing, or transporting oil.” 33 U.S.C.

§ 2701(9).

        14.      OPA Section 1001(32)(C), 33 U.S.C. § 2701(32)(C), defines “responsible party”

to include, “[i]n the case of an offshore facility . . . the lessee or permittee of the area in which

the facility is located . . . [.]”

        15.      OPA Section 1001(30), 33 U.S.C. § 2701(30), defines “remove” and “removal” to

mean “containment and removal of oil or a hazardous substance from water and shorelines or the

taking of other actions as may be necessary to minimize or mitigate damage to the public health

or welfare, including, but not limited to, fish, shellfish, wildlife, and public and private property,

shorelines, and beaches[.]”

        16.      OPA Section 1001(31), 33 U.S.C. § 2701(31), defines “removal costs” to mean

“the costs of removal that are incurred after a discharge of oil has occurred or, in any case in

which there is a substantial threat of a discharge of oil, the costs to prevent, minimize, or mitigate

oil pollution from such an incident[.]”

        17.      OPA Section 1002(b)(1)(A), 33 U.S.C. § 2702(b)(1)(A), provides that the

“removal costs” referred to in Section 1002(a) of OPA, 33 U.S.C. § 2702(a), include “all

removal costs incurred by the United States . . . under subsection (c), (d), (e), or (l) of Section

1321 of this title [Section 311 of the Clean Water Act, 33 U.S.C. § 1321].”

        18.      Pursuant to OPA Section 1017(f)(2), 33 U.S.C. § 2717(f)(2), in any action for

recovery of removal costs referred to in OPA Section 1002(b)(1), 33 U.S.C. § 2702(b)(1), “the

court shall enter a declaratory judgment on liability for removal costs or damages that will be

binding on any subsequent action or actions to recover further removal costs or damages.”

        19.      OPA Section 1002(b)(2), 33 U.S.C. § 2702(b)(2), provides that the “damages”



                                                       4
             Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 5 of 20




referred to in OPA Section 1002(a), 33 U.S.C. § 2702(a), include damages for injury to,

destruction of, or loss of use of, natural resources; damages for loss of subsistence use of natural

resources; damages for injury to real or personal property, loss of profits and earning capacity;

and damages equal to the net loss of taxes, royalties, rents, fees, or net profit shares.

       20.     OPA Section 1001(20), 33 U.S.C. § 2701(20), provides that “‘natural resources’

includes land, fish, wildlife, biota, air, water, ground water, drinking water supplies, and other

such resources belonging to, managed by, held in trust by, appertaining to, or otherwise

controlled by the United States (including the resources of the exclusive economic zone), any

State or local government or Indian tribe, or any foreign government.”

       21.     OPA Section 1005, 33 U.S.C. § 2705, provides that each responsible party is

liable to the United States for interest on the removal costs, and such interest begins to accrue on

the 30th day following the date on which the claim is presented to the responsible party.

                B. Outer Continental Shelf Facility Owner/Operator Liability for
                          United States Removal Costs under the OPA

       22.     OPA Section 1004(c)(3), 33 U.S.C. § 2704(c)(3), provides, “Notwithstanding the

limitations established under subsection (a) of this section [33 U.S.C. § 2704(a)] and the

defenses of section 2703 of this title, all removal costs incurred by the United States Government

or any State or local official or agency in connection with a discharge or substantial threat of a

discharge of oil from any Outer Continental Shelf facility or a vessel carrying oil as cargo from

such a facility shall be borne by the owner or operator of such facility or vessel.”

       23.     OPA Section 1001(25), 33 U.S.C. § 2701(25), defines “Outer Continental Shelf

facility” to mean “an offshore facility which is located, in whole or in part, on the Outer

Continental Shelf and is or was used for one or more of the following purposes: exploring for,

drilling for, producing, storing, handling, transferring, processing, or transporting oil produced

                                                      5
             Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 6 of 20




from the Outer Continental Shelf[.]”

                C. Liability for Penalties and Restoration Costs under the CWA

       24.     Section 311(b) of the CWA, 33 U.S.C. § 1321(b), prohibits the discharge of oil or

hazardous substances into or upon the navigable waters of the United States or adjoining

shorelines in such quantities as the President determines may be harmful to the public health or

welfare or environment of the United States.

       25.     Pursuant to Section 311(b)(4) of the CWA, 33 U.S.C. § 132l(b)(4), the United

States Environmental Protection Agency (“EPA”), acting through its delegated authority under

Executive Order No. 11,735, 38 Fed. Reg. 21,243 (Aug. 7, 1973), has determined by regulation

that discharges of oil in such quantities as may be harmful to the public health or welfare or

environment of the United States include discharges of oil that “(a) Violate applicable water

quality standards; or (b) Cause a film or sheen upon or discoloration of the surface of the water

or adjoining shorelines or cause a sludge or emulsion to be deposited beneath the surface of the

water or upon adjoining shorelines.” 40 C.F.R. § 110.3.

       26.     CWA Section 311(b)(7)(A), 33 U.S.C. § 1321(b)(7)(A), provides that any person

who is the owner, operator, or person in charge of an offshore facility from which oil is

discharged in violation of Section 311(b)(3) of the CWA shall be subject to a civil penalty.

       27.     Pursuant to CWA Section 311(b)(7)(A), 33 U.S.C. § 1321(b)(7)(A), and the

Department of Homeland Security’s 2020 Civil Monetary Penalty Adjustment For Inflation

Rule, 85 Fed. Reg. 36469 (June 17, 2020), each violation of Section 311(b)(3) of the CWA

occurring after December 6, 2013, through November 2, 2015, is subject to a civil penalty of up

to $37,500 per day of violation or up to $2,100 per barrel of oil discharged, and each violation of

Section 311(b)(3) of the CWA occurring after November 2, 2015, is subject to a civil penalty of



                                                    6
             Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 7 of 20




up to $48,192 per day or up to $1,928 per barrel of oil discharged. 33 C.F.R. § 27.3.

       28.     Pursuant to CWA Section 311(b)(7)(D), 33 U.S.C. § 1321(b)(7)(D), and EPA’s

2020 Civil Monetary Penalty Inflation Adjustment Rule, 85 Fed. Reg. 1751 (Jan. 13, 2020),

where the violation of Section 311(b)(3) of the CWA is the result of gross negligence or willful

misconduct, the owner, operator, or person in charge is subject to a civil penalty of at least

$150,000 or $5,300 per barrel for violations that occurred after December 6, 2013 through

November 2, 2015, and at least $192,768 or up to $5,783 per barrel for violations that occurred

after November 2, 2015. 33 C.F.R. § 27.3.

       29.     Pursuant to CWA Sections 311(f)(4) and (5), 33 U.S.C. § 1321(f)(4) and (5), the

owner or operator of a vessel or onshore or offshore facility is liable for costs or expenses

incurred by the United States in the restoration or replacement of natural resources damaged or

destroyed as a result of the discharge of oil or a hazardous substance in violation of Section

311(b) of the CWA, 33 U.S.C. § 1321(b).

                              IV.     FACTUAL ALLEGATIONS

                              A.      History of the MC-20 Facility

       30.     In 1981, Sohio Petroleum Corporation (“Sohio”) purchased an oil and gas lease,

OCS-G 04935, located on the Outer Continental Shelf in the Gulf of Mexico. The OCS-G 04935

Lease granted Sohio the exclusive right and privilege to drill for, develop, and produce oil and

gas resources in the submerged lands known as Block 20 of the Mississippi Canyon, referred to

herein as the “MC-20 Block.”

       31.     Lease OCS-G 04935 identified portions of the MC-20 Block that were subject to

mass movements of sediment and required Sohio to conduct site-specific surveys and mapping to

determine the potential for unstable bottom conditions.



                                                     7
              Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 8 of 20




        32.     Sohio hired Woodward-Clyde Oceaneering (“Woodward”) to perform geologic

studies of the MC-20 Block to determine the characteristics of seafloor instability features of the

region and to gauge the potential for mass sediment movements within the MC-20 Block.

        33.     After concluding its study, Woodward proposed a site for the construction of an

oil production platform within the MC-20 Block immediately downslope of an area with large

mudflow deposits from the Mississippi River.

        34.     In an effort to monitor mass soil movements upslope of the proposed site,

Woodward recommended a program of periodic geophysical surveys around and upslope from

the platform site utilizing the same geophysical tools and following the same track lines as used

in the 1982 survey for the purpose of monitoring seafloor instabilities and sediment

accumulations.

        35.     Woodward also recommended biennial geophysical surveys and surveys

following any major storms of the mudflow channels and depositional lobes above the proposed

site to monitor seafloor instabilities.

        36.     On August 8, 1983, Sohio submitted its Initial Plan for the Development and

Production of Lease OCS-G 04935 to the Department of Interior Mineral Management Service

(“MMS”) for review.

        37.     MMS approved Sohio’s plan for the construction of the oil production platform,

the drilling of wells A1 – A28, and oil pipelines that served as tie-in points with other platforms

within the Gulf for the transport of oil.

        38.     MMS approval was granted pursuant to 30 C.F.R. § 250.34 with the stipulation

that high resolution geophysical surveys be conducted to monitor the seafloor conditions in

MC-20 Block prior to platform installation and every two years thereafter. In addition, the



                                                     8
              Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 9 of 20




geophysical seafloor surveys were required to be conducted after any major storms in the area.

        39.     In August 1984, Sohio completed construction of the oil production platform with

28 well slots. The platform is referred to hereafter as the “MC-20A Platform” or the “Platform.”

        40.     Sohio drilled 18 wells (A-1 through A-18) to develop and produce oil and gas. All

of those wells were completed, except A-5 and A-15, which were plugged, and temporarily

abandoned.

        41.     BP Exploration and Oil, Inc. acquired Sohio in 1987 and operated the MC-20A

Platform and oil well field until it sold the Platform, connecting oil wells, and the OCS-G 04935

Lease to Defendant in 1994.

        42.     Defendant continued the operation of the MC-20A Platform and drilled ten

additional wells (A-19 through A-28) in 2000. The Platform, the related wells, and all related

equipment, all located within the MC-20 Block, are collectively referred to herein as the “MC-20

Facility” or the “Facility.”

        43.     From 1994 to 2004, Defendant failed to conduct geophysical surveys of the

MC-20 Block seafloor every two years and after major storms, as recommended by Woodward

and required by MMS as part of Lease OCS-G 04935, except for a 2001 survey of Block 21 of

the Mississippi Canyon that Defendant alleges also partially surveyed the MC-20 Block.

                                B.     The MC-20 Oil Discharge

        44.     Defendant continued to operate and produce oil and gas from the MC-20 Facility

until the Platform was toppled, related wells and equipment were damaged, and oil production

was halted when Hurricane Ivan passed through the Gulf of Mexico in September 2004.

        45.     On or about September 16, 2004, the MC-20 Facility began discharging oil into

the Gulf of Mexico (the “MC-20 Oil Discharge”).



                                                   9
              Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 10 of 20




        46.     On September 17, 2004 the first MC-20 sheen report was made to the National

Response Center following the loss of the MC-20A Platform.

        47.     From 2004 to 2007, the MC-20 Facility and surrounding area were monitored by

overflights, surveys were conducted, and response options were evaluated.

        48.     In 2008, a Unified Command was established to, inter alia, oversee and

coordinate all response and mitigation efforts related to the MC-20 Oil Discharge. The Unified

Command included the Coast Guard as the Federal On-Scene Coordinator (“FOSC”), MMS

(now the Bureau of Safety and Environmental Enforcement (“BSEE”) and the Bureau of Ocean

Energy Management (“BOEM”)), and Defendant.

        49.     On September 23, 2008, the Coast Guard FOSC issued Administrative Order

(Admin Order) 006-08, which required Defendant to address the ongoing discharge of oil from

the MC-20 Facility by, inter alia, deploying an open water skimmer to mitigate the continuous

discharge at the Facility until such time that pollution domes were installed; conducting

overflights twice daily to monitor the discharge from the Facility; providing Coast Guard the

results of the overflights; and installing pollution domes to mitigate the continuous discharge no

later than November 1, 2008.

        50.     In May 2009, Defendant deployed a subsea oil recovery system at the MC-20

Facility.

        51.     From 2009 to 2012, Defendant’s subsea containment system deteriorated and oil

continued to discharge from the MC-20 Facility.

        52.     On June 25, 2012, the FOSC issued Admin Order 12-001, which required, inter

alia, that Defendant begin the design and planning for a new pollution dome system suitable for

the environmental conditions at the MC-20 Block and submit a written plan that showed a



                                                    10
             Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 11 of 20




projected timeline for fabrication and installation to the Unified Command no later than

September 1, 2012.

       53.     On November 26, 2012, the FOSC amended Admin Order 12-001 to allow

Defendant to make repairs to its containment domes as an interim step in meeting the

requirements of Admin Order 12-001. Defendant was given until January 30, 2013 to identify

two companies that could design a new pollution dome system or make recommendations for the

proper repair to its current system.

       54.     On October 23, 2018, the Coast Guard issued Admin Order 19-001 to Defendant,

ordering it, inter alia, to institute a new containment system to capture, contain, and remove oil

discharged from the MC-20 Facility.

       55.     In November 2018, Defendant presented three new containment domes to the

Unified Command as a proposal to contain the ongoing MC-20 Oil Discharge and as a

replacement for its failed subsea containment system.

       56.     The Unified Command rejected Defendant’s proposal because it concluded, inter

alia, that the proposed domes would result in increased bottom disturbances; have limited

storage capacity; require a vessel to remain on-site for continuous processing and offloading; not

be big enough to cover the affected area; and require several hose connections that would

introduce potential multiple failure points.

       57.     On November 16, 2018, the Coast Guard issued a Notice of Federal Assumption

(“Notice”) and assumed authority under Section 311(c) of the CWA, 33 U.S.C. § 1321(c), for

containing the MC-20 Oil Discharge.

       58.     Under the Notice the Coast Guard assumed all activities related to the

development and installation of a containment system; removal and disposal of oil collected in



                                                    11
             Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 12 of 20




the containment system; and maintenance of a containment system at the MC-20 Facility.

       59.      In December 2018, the Coast Guard commenced operations to contain the MC-20

Oil Discharge working with a third party contractor to construct a new containment system to

collect the oil. The Coast Guard accessed the Oil Spill Liability Trust Fund to pay for this work.

The Fund has incurred $43,269,064.68 in removal costs and interest related to the MC-20 Oil

Discharge as of March 13, 2020.

       60.      As a result of the oil discharge and substantial threat of oil discharge from the

MC-20 Facility, the United States has expended and will continue to expend removal costs

within the meaning of the OPA, 33 U.S.C. § 2702(b).

       61.      The MC-20 Oil Discharge resulted in a discharge of oil “in such quantities as may

be harmful,” within the meaning of the CWA, 33 U.S.C. § 1321(b)(3).

       62.      The amount of damages and the extent of injuries sustained by the United States

as a result of the MC-20 Oil Discharge is not yet fully known.

               C.    The Coast Guard’s Removal Costs and Demands for Payment

       63.      On July 11, 2017, the Coast Guard, on behalf of the Fund, sent Defendant a

written request for reimbursement of removal costs incurred by the United States in the amount

of $176,991.94, of which Defendant subsequently paid $4,291.46, leaving an unpaid balance of

$172,700.48.

       64.      On July 10, 2019, the Coast Guard, on behalf of the Fund, sent Defendant an

additional written request for reimbursement of removal costs incurred by the United States in

the amount of $27,132,834.30.

       65.      On March 13, 2020, the Coast Guard, on behalf of the Fund, sent Defendant a

written request for reimbursement of removal costs incurred by the United States in the amount



                                                     12
              Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 13 of 20




of $15,673,417.77. The March 2020 invoice included a summary of all unpaid costs from the

July 2017 and 2019 invoices, and as well as incurred interest as of that date for a total amount

owed to the Fund of $43,269,064.68.

       66.      Defendant has not paid the Coast Guard the $43,269,064.68, owed to the Fund in

removal costs and interest, incurred by the United States in connection with the MC-20 Oil

Discharge.

       67.      Defendant has denied it is liable for any removal costs, damages, or penalties

sought in this Complaint.

         V.      LEGAL CONTENTIONS SUPPORTING CLAIMS FOR RELIEF

       68.      Defendant is a “person” within the meaning of OPA Section 1001(27), 33 U.S.C.

§ 2701(27) and CWA Section 311(a)(7), 33 U.S.C. § 1321(a)(7).

       69.      The MC-20 Facility is a “facility” within the meaning of OPA Section 1001(9),

33 U.S.C. § 2701(9).

       70.      The MC-20 Facility is an “offshore facility” within the meaning of OPA Section

1001(22), 33 U.S.C. § 2701(22) and CWA Section 311(a)(11), 33 U.S.C. § 1321(a)(11).

       71.      The MC-20 Facility is an “Outer Continental Shelf Facility” within the meaning

of OPA Section 1001(25), 33 U.S.C. § 2701(25).

       72.      At all times material herein, Defendant was the “owner or operator” of the MC-20

Facility within the meaning of OPA Section 1001(26)(A)(ii), 33 U.S.C. § 2701(26)(A)(ii) and

CWA Section 311(a)(6), 33 U.S.C. § 1321(a)(6).

       73.      At all times material herein, Defendant was a “lessee” or “permittee,” within the

meaning of OPA Sections 1001(16) or (28), 33 U.S.C. § 2701(16) or (28), of the MC-20 Block.

       74.      Defendant is a “responsible party” within the meaning of OPA Section



                                                    13
              Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 14 of 20




1001(32)(C), 33 U.S.C. § 2701(32)(C).

        75.     The discharge of oil into the Gulf of Mexico was a “discharge” of “oil” into

“navigable waters” as those terms are defined in OPA Section 1001(7), 33 U.S.C. § 2701(7) and

CWA Section 311(a)(2), 33 U.S.C. § 1321(a)(2) (“discharge”); OPA Section 1001(23),

33 U.S.C. § 2701(23) and CWA Section 311(a)(1), 33 U.S.C. § 1321(a)(1) (“oil”); and OPA

Section 1001(21), 33 U.S.C. § 2701(21) (“navigable waters”).

        76.     The Coast Guard undertook “removal” actions within the meaning of OPA

Section 1001(30), 33 U.S.C. § 2701(30).

        77.     The toppling of the MC-20A Platform, the resulting or subsequent damage to

related wells and equipment, and subsequent actions or inactions by Defendant at the MC-20

Facility resulting in the ongoing MC-20 Oil Discharge from the MC-20 Facility, are an

“incident” or “incidents” within the meaning of OPA Section 1001(14), 33 U.S.C. § 2701(14).

        78.     The costs incurred by the Fund for the Coast Guard’s removal action conducted in

response to the release of oil from the MC-20 Facility were “removal costs” within the meaning

of OPA Sections 1001(31) and 1002(b)(1), 33 U.S.C. §§ 2701(31) and 2702(b)(1).

        79.     The United States may sustain “damages,” within the meaning of OPA Section

1002(b)(2), 33 U.S.C. § 2702(b)(2), for, inter alia, injuries to, destruction of, loss of, or loss of

use of natural resources, damages for injury to real or personal property, loss of profits and

earning capacity, loss of subsistence use, and net loss of taxes, royalties, rents, fees, and net

profit shares due to the injury to, destruction of, and loss of real property, personal property, and

natural resources.

        80.     The United States may incur costs or expenses in the restoration or replacement of

natural resources damaged or destroyed as a result of the discharge of oil or a hazardous



                                                      14
             Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 15 of 20




substance in violation of Section 311(b) of the CWA, 33 U.S.C. § 1321(b).

                     VI.  FIRST CLAIM FOR RELIEF
         REMOVAL COSTS UNDER OPA SECTION 1002(a), 33 U.S.C. § 2702(a)

       81.     The United States re-alleges Paragraphs 1 – 80 above as if fully set forth herein.

       82.     As a lessee and/or permittee of the MC-20 Block at the time of the MC-20 Oil

Discharge, Defendant is liable to the United States under OPA Sections 1002(a) and 1005, 33

U.S.C. §§ 2702(a) and 2705, for all removal costs resulting from the MC-20 Oil Discharge and

interest on the amount paid in satisfaction of the claim.

                  VII. SECOND CLAIM FOR RELIEF
      REMOVAL COSTS UNDER OPA SECTION 1004(c)(3), 33 U.S.C. § 2704(c)(3)

       83.     The United States re-alleges Paragraphs 1 – 80 above as if fully set forth herein.

       84.     As an owner and/or operator of the MC-20 Facility, an Outer Continental Shelf

facility from which oil was discharged, Defendant is liable to the United States under OPA

Sections 1004(c)(3) and 1005, 33 U.S.C. §§ 2704(c)(3) and 2705, for all removal costs incurred

by the United States in connection with the discharge or substantial threat of discharge from the

MC-20 Facility and interest on the amount paid in satisfaction of the claim.

                    VIII. THIRD CLAIM FOR RELIEF
          DECLARATORY JUDGMENT THAT DEFENDANT IS LIABLE FOR
                    REMOVAL COSTS AND DAMAGES

       85.     The United States re-alleges Paragraphs 1 – 80 above as if fully set forth herein.

       86.     As a result of Lease OCS-G 04935 and the various agreements alleged herein,

Defendant became and remains a “responsible party” for the MC-20 Facility, an “offshore

facility” within the meaning of the OPA, 33 U.S.C. § 2701 et seq.

       87.     At all times material herein, Defendant was the owner or operator of the MC-20

Facility and has been and remains a “responsible party” for an “offshore facility” within the


                                                     15
              Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 16 of 20




meaning of the OPA, 33 U.S.C. § 2701 et seq.

        88.     The United States may sustain “damages,” as that term is defined in 33 U.S.C.

§ 2702(b)(2), for, inter alia, injuries to, destruction of, loss of, or loss of use of natural resources,

damages for injury to real or personal property, loss of profits and earning capacity, loss of

subsistence use, and net loss of taxes, royalties, rents, fees, and net profit shares due to the injury

to, destruction of, and loss of real property, personal property, and natural resources.

        89.     An actual controversy exists between the United States and Defendant.

        90.     Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, and the OPA,

33 U.S.C. §§ 2702(a), 2704(c)(3), 2705, and 2717(f), the United States is entitled to, and hereby

seeks, a declaratory judgment, that is binding in any subsequent action or actions against

Defendant, that Defendant is liable for any removal costs or damages resulting from the MC-20

Oil Discharge that are demonstrated in any such subsequent action or actions.

                     IX.   FOURTH CLAIM FOR RELIEF
         CIVIL PENALTIES UNDER CWA SECTION 311(b), 33 U.S.C. § 1321(b)

        91.     The United States re-alleges Paragraphs 1 – 80 above as if fully set forth herein.

        92.     As the owner, operator, or person in charge of the MC-20 Facility, an offshore

facility from which oil was discharged, Defendant is liable for a civil penalty of up to $37,500

per day of violation or up to $2,100 per barrel of oil discharged for each violation of Section

311(b)(3) of the CWA that occurred after December 6, 2013, through November 2, 2015 and up

to $48,192 per day or up to $1,928 per barrel of oil discharged for each violation of Section

311(b)(3) of the CWA that occurred after November 2, 2015, pursuant to CWA Section

311(b)(7), 33 U.S.C. § 1321(b)(7), and 33 C.F.R. § 27.3.

        93.     As the owner, operator, or person in charge of the MC-20 Facility, an offshore

facility from which oil was discharged, Defendant is liable for a civil penalty of at least $150,000

                                                       16
              Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 17 of 20




or up to $5,300 per barrel of oil discharged for each violation of Section 311(b)(3) of the CWA

that occurred after December 6, 2013 through November 2, 2015, and at least $192,768 or up to

$5,783 per barrel for violations that occurred after November 2, 2015, to the extent that the

violation is the result of gross negligence or willful misconduct, pursuant to CWA Section

311(b)(7), 33 U.S.C. § 1321(b)(7), and 33 C.F.R. § 27.3.

                       X.   FIFTH CLAIM FOR RELIEF
              DECLARATORY JUDGEMENT THAT DEFENDANT IS LIABLE FOR
                RESTORATION COSTS INCURRED BY THE UNITED STATES

        94.     The United States re-alleges Paragraphs 1 – 80 above as if fully set forth herein.

        95.     At all times material herein, Defendant was the owner or operator of the MC-20

Facility, an offshore facility from which oil was, and continues to be, discharged.

        96.     The United States may incur costs or expenses in the restoration or replacement of

natural resources damaged or destroyed as a result of the discharge of oil from the MC-20

Facility.

        97.     An actual controversy exists between the United States and Defendant.

        98.     In the alternative to the third claim for relief with respect to natural resource

damages (one among the several categories of damages addressed in the third claim for relief),

pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, the United States is entitled to, and

hereby seeks, a declaratory judgment, that is binding in any subsequent action or actions seeking

such damages against Defendant, that Defendant is liable under CWA Section 311(f), 33 U.S.C.

§ 1321(f) for costs or expenses incurred by the United States in the restoration or replacement of

natural resources damaged or destroyed as a result of the discharge of oil from the MC-20

Facility.




                                                      17
              Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 18 of 20




                                    REQUEST FOR RELIEF

         WHEREFORE, the United States respectfully requests that this Court:

         A.     Award the United States $43,269,064.68 in removal costs and accrued interest,

plus all other removal costs and interest incurred by the United States through the date of

judgment;

         B.     Enter a declaratory judgment that Defendant is liable under OPA Sections 1002(a)

and 1005, 33 U.S.C. §§ 2702(a) and 2705, for all removal costs and damages resulting from the

MC-20 Oil Discharge, which will be binding on any subsequent action or actions to recover

removal costs or damages;

         C.     Enter a declaratory judgment that Defendant is liable under OPA Sections

1004(c)(3) and 1005, 33 U.S.C. §§ 2704(c)(3) and 2705, for all removal costs and interest

incurred by the United States in connection with the discharge or substantial threat of discharge

of oil from the MC-20 Facility, which will be binding on this action and on any subsequent

action or actions to recover removal costs and interest;

         D.     Assess a civil penalty against Defendant in an amount to be determined by the

Court;

         E.     Enter a declaratory judgment that Defendant is liable under CWA Section 311(f),

for any costs or expenses incurred by the United States in the restoration or replacement of

natural resources damaged or destroyed as a result of the discharge of oil from the MC-20

Facility;

         F.     Award the United States its costs of this action; and

         G.     Grant such other relief as the Court deems just and proper.




                                                     18
           Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 19 of 20




                                          Respectfully submitted,

                                          JEFFREY BOSSERT CLARK
                                          Assistant Attorney General
                                          Environment and Natural Resources Division
                                          United States Department of Justice
                                          Washington, D.C.


                                          /s/ R. Shea Diaz
                                          R. SHEA DIAZ, T.A. (D.C. Bar # 1500278)
                                          RICHARD GLADSTEIN (D.C. Bar # 362404)
                                          SCOTT CERNICH (D.C. Bar # 479851)
                                          MARK C. ELMER (D.C. Bar # 453066)
                                          SAMANTHA RICCI (Cal. Bar # 324517)
                                          U.S. Department of Justice
                                          Environment and Natural Resources Division
                                          Environmental Enforcement Section
                                          P.O. Box 7611
                                          Washington, D.C. 20044-7611
                                          Telephone: (202) 514-3211
                                          rebecca.diaz@usdoj.gov


                                          PETER G. STRASSER
                                          UNITED STATES ATTORNEY

                                          PETER M. MANSFIELD (#28671)
                                          Assistant United States Attorney
                                          Chief, Civil Division
                                          650 Poydras Street, Suite 1600
                                          New Orleans, Louisiana 70130
                                          Telephone: (504) 680-3047
                                          Email: peter.mansfield@usdoj.gov

OF COUNSEL:

PATRICIA KINGCADE
Attorney Advisor
National Pollution Funds Center, US Coast Guard
2703 Martin Luther King Jr. Avenue SE
Washington, DC 20593

HEATHER S. KENNEALY
Attorney Advisor
U.S. Coast Guard Headquarters

                                                  19
           Case 2:20-cv-02910 Document 1 Filed 10/23/20 Page 20 of 20




Office of Claims and Litigation (CG-LCL)
2703 Martin Luther King Jr. Avenue, SE, Stop 7213
Washington, DC 20593-7213




                                               20
